FILED
                             NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REGULO SIERRA,                                   No. 12-15047

               Plaintiff - Appellant,            D.C. No. 3:11-cv-03630-CRB

  v.
                                                 MEMORANDUM *
JANINA M. HOSKINS, Chapter 11
Trustee in Bankruptcy,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Regulo Sierra appeals pro se from the district court’s order affirming the

bankruptcy court’s order sustaining the trustee’s objections to Sierra’s claim and

disallowing the claim in its entirety. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Sierra’s
request for oral argument is denied.
We review de novo a district court’s decision on appeal from a bankruptcy court.

Latman v. Burdette, 366 F.3d 774, 781 (9th Cir. 2004). We may affirm on any

basis supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d

1116, 1121 (9th Cir. 2009), and we affirm.

      The district court properly concluded that Sierra could not assert a secured

claim as the property allegedly securing the debt had been abandoned by the

bankruptcy trustee. See 11 U.S.C. § 506(a) (stating that secured claim is one

“secured by a lien on property in which the estate has an interest” (emphasis

added)); see also Catalano v. Comm’r., 279 F.3d 682, 685 (9th Cir. 2002)

(“[Abandonment] is the formal relinquishment of the property at issue from the

bankruptcy estate. Upon abandonment, the debtor’s interest in the property is

restored nunc pro tunc as of the filing of the bankruptcy petition.”). To the extent

Sierra contends that the trustee’s abandonment of the property is ineffective

because of a lack of notice, this argument is waived. See Countrywide Home

Loans, Inc. v. Hoopai (In re Hoopai), 581 F.3d 1090, 1099 n.6 (9th Cir. 2009)

(finding an argument waived where appellant did not raise it to the bankruptcy

court).

      Disallowance of Sierra’s unsecured claim based on his alleged

disproportionate payment of the property’s common expenses was proper because


                                          2                                     12-15047
Sierra failed to support the claim. See In re Heath, 331 B.R. 424, 437 (9th Cir.

B.A.P. 2005) (“If the creditor does not provide information or is unable to support

its claim, then that in itself may raise an evidentiary basis to object to the

unsupported aspects of the claim . . . thereby coming within Section 502(b)’s

grounds to disallow the claim.”).

       We do not address Sierra’s due process, separation of powers, illegal

takings, or elder abuse arguments raised for the first time on appeal. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[W]e will not consider arguments

that are raised for the first time on appeal.”).

       The trustee’s motion to take judicial notice, filed on May 31, 2012, is

granted.

       AFFIRMED.




                                             3                                   12-15047